COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Peter Zhongren Huang

Appellate case number:     01-22-00594-CV

Trial court case number: 2021-77958

Trial court:               125th District Court of Harris County

        Relator, Peter Shongren Huang, has filed a petition for writ of mandamus challenging the
trial court’s July 22, 2022 order requiring relator to turn over his cell phones for forensic
examination by August 22, 2022. Relator has also filed a motion for emergency relief.
        We grant the motion for emergency relief and order the trial court’s order stayed until
disposition of this petition for writ of mandamus. During the time the trial court’s order is stayed,
relator is ordered to preserve his cell phones and all data in those cell phones.
      Real party in interest, James R. Huey, is directed to file a response to the petition for writ
of mandamus within 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___August 17, 2022____